IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 680
                              :
REAPPOINTMENT TO THE DOMESTIC : CIVIL PROCEDURAL RULES DOCKET
RELATIONS PROCEDURAL RULES    :
COMMITTEE                     :


                                        ORDER


PER CURIAM


         AND NOW, this 6th day of April, 2018, Elisabeth Bennington, Esquire, Allegheny

County, is hereby reappointed as a member of the Domestic Relations Procedural

Rules Committee for a term expiring July 1, 2021.